Thomas, J.
Three questions are reserved upon the agreed statement of facts. 1. Whether the plaintiffs would in any event be entitled to the earnings of the quarter of the brig, owned by Isaac Taylor. 2. Whether the defendant has rendered -himself liable upon his written agreement to pay to the plaintiffs such earnings. And, 3. Whether the master was liable in the then existing state of accounts.
*182The auditor finds that if the master had a right to retain from the earnings a sum sufficient to meet the liabilities of the brig and owners at the time of the demand, there would be nothing then due. These debts were contracted by the master, and for them he was personally liable. It is very clear that while these liabilities were outstanding against him, he could not be required to pay over the money in his hands, which might be needed to discharge them.
As the determination of this last point disposes of the action, we have not found it necessary to consider the others.

Judgment for the defendant.